Citation Nr: 1804399	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  08-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether the Veteran is competent for Department of Veterans Affairs purposes to handle disbursement of funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to September 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

In August 2011, the Board remanded the appeal for further development, and in April 2013, the Veteran's claim was denied.  He then appealed that denial to the United States Court of Appeals for Veterans Claims (Court).   In January 2014, the parties (the Veteran and the Secretary of VA), filed a Joint Motion for Remand (Joint Motion), which was granted by Order of the Court in February 2014.  The appeal then returned to the Board for further action consistent with the Joint Motion.  

In July 2014, the appeal was again remanded for further development.  It now returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary to ensure compliance with the Board's July 2014 remand directives.  In that remand, the Board ordered that the AOJ was to associate with the claims file all VA treatment records for the Veteran dated from June 1997 to the present from the Boston and Bedford, Massachusetts VA Medical Centers and all associated outpatient clinics.  All actions to obtain the requested records were to be fully documented in the claims file, and the Veteran and his representative were to be notified in writing if any of the records could not be obtained.  .

Post-remand record shows that the records obtained from the Boston VA Medical Center are for the period from January 2015 to February 2016 and the records from the Bedford VA Healthcare System are for the period from May 2015 to December 2015.  The AOJ did not explain why records dated prior to January 2015 could not be obtained.  Therefore, the Board determines that the AOJ did not substantially comply with the Board's July 2014 remand orders, and the appeal must again be remanded.   See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records dated from June 1997 to the present for the Veteran from the Boston and Bedford, Massachusetts VA Medical Centers, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Readjudicate the appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

